



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Pickles, 2012
    ONCA 492

DATE: 20120710

DOCKET: C50508

Rosenberg, Sharpe and Simmons JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

James Alfred Pickles

Appellant

Paul Stern, for the appellant

Marcy Henschel, for the respondent

Heard and endorsed: June 29, 2012

On appeal from the sentence imposed on April 28, 2009 by
    Justice J. Skowronski of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On consent order to go in form of draft order.


